Judgment, Supreme Court, Bronx County (Zimmerman, J.), rendered May 30, 1980, convicting defendant-appellant, after trial, of criminally negligent homicide and sentencing him to an indeterminate term of imprisonment not to exceed two years, three months, unanimously modified, on the law, to reverse the sentence and remand for resentence, and, otherwise, affirmed. The sentence imposed was not within the sentencing alternatives permitted by section 70.00 of the Penal Law, for a class E felony. Concur — Birns, J. P., Sullivan, Ross, Carro and Silverman, JJ.